DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 6/24/2020. Claims 1-84 are cancelled. Claims 85-104 are new. Claims 85-104 are currently pending.

Allowable Subject Matter
3.	Claims 85-104 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The first prior art Dala et al. (US 2013/0097086) teaches a system for securing patient medical information for communication over a potentially vulnerable system includes separating patient's medical file into a demographics layer and a data layer, separately encrypting the demographic layer and data layer using different encryption keys, and providing servers in a communication and processing system with a decryption key for the layer processed by such server. Medical file data may be separated into more than two layers. Users accessing the system are authenticated using standard techniques. By separately encrypting different parts of a patient medical record, processing and communication of patient medical files by intermediary servers is enabled without risking disclosure of sensitive patient information if such servers are compromised (See, for example, Dala: abstract; ¶¶ [0007], [0046]-[00xx]; FIGS. 1-19).
Nolan et al. (US 2009/0326980) teaches a method for protecting access to health information. The method includes presenting a graphical user interface for accessing health information. The health information may include a health record which includes at least one item. A request to access the health record is received and the health record is retrieved from a data store. The items of the health record are filtered based on a source of the request to access the health record. A portion of the health record may be displayed based on a user’s selection (See, for example, Nolan: abstract; ¶¶ [0005]-[0006]; FIGS. 1-6).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “selectively shield with an electronic key a portion of the medical device information that identifies the patient individually, and maintain unshielded association information for the portion of the medical device information; a first communications component configured to: communicatively couple with at least one server, and transmit the selectively shielded portion of the medical device information and the association information; and the at least one server comprising: a second communications component configured to receive the selectively shielded portion of the medical device information and the association information, a second memory comprising a database, and a second processor configured to store the selectively shielded portion of the medical device information in the database based on the association information,” as recited in new claim 85.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686